UNITED STATES DISTRICT COURT
                                                                                                         FILED
                                            FORTHE DISTRICT OF COLUMBIA                                    NOV - 5 2010
                                                                                                     Clerk, U.S. District & Bankruptcy
                                                                                                    Courts for the District of Columbia
                                                            )
              Joan F. M. Malone,                            )
                                                            )
                     Plaintiff,                             )
                                                            )
                             v.                             )        Civil Action No.           10 1902
                                                            )
              Former President                              )
              George Bush Sr. et al.,                       )
                                                            )
                     Defendants.                            )
                                                            )


                                                 MEMORANDUM OPINION

                     This matter is before the Court on its initial review of plaintiff s pro se complaint and

              application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

              application and dismiss the case because the complaint fails to meet the minimal pleading

              requirements of Rule 8(a) of the Federal Rules of Civil Procedure and is frivolous.

                     Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

              656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

              complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

              [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

              Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

              F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

              notice of the claim being asserted so that they can prepare a responsive answer and an adequate

              defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

              F.R.D. 497,498 (D.D.C. 1977) ..




          /
     fl
,/
       Plaintiff, a District of Columbia resident, sues former President George H. W. Bush, other

former high-level officials and District of Columbia Mayor Adrian Fenty but for what conduct is

unknown. The complaint, consisting mostly of disjointed words and phrases, fails to provide any

notice of a claim and is simply frivolous. 1 A separate Order of dismissal accompanies this

Memorandum Opinion.




Date: November~, 2010




        1  This complaint is one of five such submissions received by the Clerk's Office on the
same day. Each complaint names a different set of defendants but is otherwise the same.
Moreover, the Court recently dismissed another of plaintiffs complaints as frivolous. Malone v.
us. President Barack Obama, No. 10-1826 (D.D.C. Oct. 28, 2010). Plaintiff is warned that her
persistence in filing similar lawsuits may result in the Court imposing restrictions on her ability
to file cases in this Court.
                                                 2